Judgment affirmed in the following memorandum: Section 275-b of the Code of Criminal Procedure was amended, after appellant had been tried and convicted, by precluding the introduction into evidence of a previous conviction where it affected the degree of crime charged in the indictment. This statutory amendment applies only to trials taking place after its effective date, and such construction does not deny due process of law or the equal protection of the law (Matter of Berkovitz, v. Arbib & Houlberg, 230 N. Y. 261; 2 Sutherland, Statutory Construction [3d ed.], § 2212). People v. Konono (9 N Y 2d 924) is not authority to the contrary, for section 275-b, as it originally read, was enacted prior to the time defendant therein had been tried. No opinion.
Concur: Chief Judge Desmond, and Judges Dye, Fuld, Froessel, Van Voorhis and Foster. Taking no part: Judge Burke.